217 F.2d 343
95 U.S.App.D.C. 22
James A. DAUSUEL and Marie L. Carter, Appellants,v.Martha M. DAUSUEL and DeWitt Thomas, Appellees.
No. 12033.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 22, 1954.Decided Dec. 9, 1954.

Mr. James A. Dausuel, appellant, pro se.
Mrs. Marie L. Carter entered an appearance as appellant, pro se.
Mr. Arthur L. Willcher, Washington, D.C., for appellees.
Before EDGERTON, WILBUR K. MILLER and WASHINGTON, Circuit Judges.
PER CURIAM.


1
Some time ago the District Court granted Martha M. Dausuel a divorce from her husband, James A. Dausuel, and awarded alimony.  Afterward she brought this suit to set aside as fraudulent a deed Dausuel had made to one Carter and to subject the property to her claim for accrued alimony.  The District Court granted the relief sought.  On appeal, we held certain evidence offered by Dausuel had been erroneously excluded as irrelevant, so we reversed and remanded for a new trial at which the evidence formerly excluded would be received.1


2
At the second trial the District Court admitted the evidence it had rejected before, but nevertheless held the deed void and ordered the property sold to satisfy the money judgment which it awarded.  Dausuel again appeals.  We see no error.


3
Affirmed.



1
 Dausuel v. Dausuel, 1952, 90 U.S.App.D.C. 275, 195 F.2d 774